Case 1:19-cv-01682-RGA Document 34 Filed 02/05/21 Page 1 of 3 PageID #: 1090




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   In Re Mammoth Energy Services, Inc.                    No. 19 Civ. 1682 (RGA)
   Consolidated Stockholder Litigation


                            JOINT NOTICE OF SETTLEMENT

       Plaintiffs Aaron Randall, Mohammad Shaer, Christopher Jones; Nominal Defendant

Mammoth Energy Services, Inc.; and Defendants Arty Straehla, Mark Layton, Arthur Amron,

Paul V. Heerwagen IV, Marc McCarthy, Jim Palm, Matthew Ross, Arthur Smith, and Wexford

Capital LP respectfully submit this Joint Notice of Settlement to inform the Court as follows:


       1. They have reached an agreement in principle and are in the process of finalizing

           settlement documentation within the next 60 days.


       2. Plaintiffs anticipate filing a motion for preliminary approval of the settlement as soon

           thereafter as reasonably practicable.


       3. This notice of settlement is not intended to modify the stay imposed by this Court

           (D.I. 30) or the stay imposed by section 362(a) of the Bankruptcy Code with respect

           to Defendant Gulfport Energy Corporation (D.I. 32).


Dated: February 5, 2021
Case 1:19-cv-01682-RGA Document 34 Filed 02/05/21 Page 2 of 3 PageID #: 1091




ABRAMS & BAYLISS LLP                     ROSS ARONSTAM & MORITZ LLP

/s/ Michael A. Barlow_________           /s/ Bradley R. Aronstam
Michael A. Barlow (#3928)                Bradley R. Aronstam (#5129)
Matthew L. Miller (#5837)                Anne M. Steadman (#6221)
20 Montchanin Road, Suite 200            100 S. West Street, Suite 400
Wilmington, Delaware 19807               Wilmington, Delaware 19801
(302) 778-1000                           (302) 576-1603
barlow@abramsbayliss.com                 baronstam@ramllp.com
miller@abramsbayliss.com                 asteadman@ramllp.com

Attorneys for Defendants Arty Straehla   Attorneys for Defendants Arthur Amron, Paul V.
and Mark Layton and Nominal Defendant    Heerwagen IV, Marc McCarthy, Jim Palm,
Mammoth Energy Services, Inc.            Matthew Ross, Arthur Smith, Gulfport Energy
                                         Corporation, and Wexford Capital LP
OF COUNSEL:
                                         OF COUNSEL:
QUINN EMANUEL URQUHART &
SULLIVAN, LLP                            LATHAM & WATKINS LLP
Michael B. Carlinsky                     James E. Brandt
Jacob J. Waldman                         Jason C. Hegt
51 Madison Avenue, 22nd Floor            885 Third Avenue
New York, New York 10010                 New York, New York 10022
(212) 849-7000                           (212) 906-1200
michaelcarlinsky@quinnemanuel.com        james.brandt@lw.com
jacobwaldman@quinnemanuel.com            jason.hegt@lw.com

Harry A. Olivar, Jr.
865 S. Figueroa St., 10th Floor
Los Angeles, California 90017
(213) 443-3000
harryolivar@quinnemanuel.com




                                          2
Case 1:19-cv-01682-RGA Document 34 Filed 02/05/21 Page 3 of 3 PageID #: 1092




FARNAN LLP

/s/ Brian E. Farnan___________
Brian E. Farnan (#4089)
Michael J. Farnan (#5165)
919 N. Market Street, 12th Floor
Wilmington, Delaware 19801
(302) 777-0300
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com

Liaison Counsel for Plaintiffs

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue, 40th Floor
New York, New York 10016
(212) 686-1060
pkim@rosenlegal.com

THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, New York 11771
(516) 922-5427
tbrown@thebrownlawfirm.net

LEVI & KORSINSKY, LLP
Gregory M. Nespole
55 Broadway, 10th Floor
New York, New York 10006
(212) 363-7500
gnespole@zlk.com

Co-Lead Counsel for Plaintiffs




                                     3
